Title: To Benjamin Franklin from Henriette Dumesnil de St. Pierre, 20 July 1777
From: Dumesnil de St. Pierre, Henriette
To: Franklin, Benjamin


Monsieur
A St pierre ce 20 juillet 1777
Les eloges que vous vous attirés Depuis vottre se jour dans cette capitale, La bienveillance, et l’humanite qui acompagne vottre rare merite, exite dans les coeurs La plus grande confience; et m’engage à vous suplier Monsieur, D’avoir pitié D’une famille desolée d’une naissance au dessus du commun; qui par une affaire malheureuse est privee depuis douze ans d’une personne qui luy est chere. Mon pere à été obligé de se retirer à la nouvelle bordeaux dans la Caroline Meridionale. Son habitation portoit Le nom du mont St. pierre, en mil sept sent soixante et quatorze, il etoit lieutenant Du fort charlotte, sur la rivierre Savannah. Depuis trois ans nous avons cessé d’en reçevoir aucune nouvelles, g’ygnore s’il est encore en vie. L’inquiéttude innexprimable ou je suis de son sort, me fait hazarder à vous prier au nom de dieu D’engager Le gouverneur de cette province, qu’abitoit mon pere, à fare [faire] les recherches nessessaires pour sçavoir ce qui est devenue jean louïs dumesnil, ecuiyer Seigneur de St. pierre du mont en basse normandie proche isigny, habittant de la nouvelle bordeaux depuis douze ans. Sy vous m’acordée cette grasse, de me faire avoir des nouvelles de mon pere, rien négalera ma reconnoissance, et les voeux que je feray pour vottre prospérite. J’ay l’honneur d’etre avec le plus profond respec Monsieur Votre tres humble et tres obeissante servante
Henriette Dumesnil DE St Pierre

Sy j’ay le bonheur que ma lettre vous parvienne Monsieur auserayge me flater, que vous voudrez bien [m’honorer] Monsieur dune réponce, Mon adresse est à Mademoiselle De St pierre au chateau de St pierre proche isigny en basse normandie

 
Addressed: A Monsieur / Monsieur franklin / Député du congrès des colonnie / unie de lamerique résident / a passy proche paris / A passy
